EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Withers on September 07, 2021.
The application has been amended as follows: 
Claim 1: Delete: Chromatography media comprising: porous inorganic particles having a median pore diameter of from 600 Å to 1600 Å; a pore size distribution relative span of at least 1.0 up to 2.0; a pore size distribution such that at least 40% of a total pore volume of said porous inorganic particles comprises pores in a diameter range of from 600 Å to 1600 Å; and a functionalized surface comprising an average of from greater than 1 to 2.5 linker molecules per square nanometer of surface area of said porous inorganic particles. 
Claim 2: Delete: Chromatography media comprising: porous silica particles having a median pore diameter of from 600 Å to 1600 Å; a pore size distribution relative span of at least 1.0 up to 2.0; at least 40% of the total pore volume is in pores having a diameter between 600 Å to 1600 Å; and a functionalized surface comprising a protein covalently bonded to surface portions of said porous silica particles, said protein having a molecular weight ranging from 10,000 to 100,000 D, wherein said protein is covalently bonded to surface portions of said porous silica particles via an average of greater than 1.3 to 2.5 linker molecules per square nanometer of surface area of said porous silica particles.
Claim 4: Delete: Chromatography media comprising: porous silica particles having an average BET surface area of from about 20 m2/g to 100 m2/g; an average pore volume of at least 1 ml/g; a pore size distribution relative span of at least 1.0 up to 2.0; at least 40% of the total pore volume is in pores having a diameter between 600 Å to 1600 Å; a functionalized surface comprising an average of from greater than 1.3 to 2.5 linker molecules per square nanometer of surface area of said porous inorganic particles; and a protein covalently bonded to at least some of said linker molecules, said protein having a molecular weight ranging from 10,000 to 100,000 D, wherein said chromatography media, when used in an affinity column, (i) has a non-specific protein binding level of less than 20.0 ng/ml, and (ii) has a dynamic binding capacity of at least 30 mg/ml.
Claim 92: Delete: The chromatography media of claim 1, wherein said porous inorganic particles have a pore size distribution relative span of from 1.0 to 1.3.
Claim 93: Delete: The chromatography media of claim 1, wherein (i) at least 20% of the total pore volume is in pores having a diameter ranging from 1000 Å to 1600 Å, and (ii) at least 15% of the total pore volume is in pores having a diameter ranging from 1200 Å to 1500 Å.
Claim 94: Delete: The chromatography media of claim 1, wherein said porous inorganic particles have an average BET surface area of greater than 10 m2/g.
Claim 95: Delete: The chromatography media of claim 1, wherein said porous inorganic particles have an average pore volume of at least 1 ml/g.
Claim 96: Delete: The chromatography media of claim 95, wherein said porous inorganic particles have an average particle dimension of from 30 µm to 120 µm.
Claim 100: Delete: The chromatography media of claim 99, wherein said diol is present in an amount ranging from 30 to 150 µmol/g of said porous inorganic particles.
Claim 104: Delete: The chromatography media of claim 2, wherein said protein comprises Protein A, and said protein is present in an amount ranging from The chromatography media of claim 2, wherein said protein comprises Protein A, and said protein is present in an amount ranging from 4.0 to 9.8 mg/ml of said porous silica particles.
Claim 105: Delete: The chromatography media of claim 104, wherein said chromatography media, when used in an affinity column, (i) has a non-specific protein binding level of less than 20.0 ng/ml, and (ii) has a dynamic binding capacity of at least 30 mg/ml.
Claim 113: Delete.
Claim 117: Delete: Chromatography media comprising: porous inorganic particles having a median pore diameter of from 600 Å to 1600 Å; a pore size distribution relative span of at least 1.0 up to 2.0; a pore size distribution such that (i) at least 20% of a total pore volume of said porous inorganic particles comprises pores in a diameter range of from 1000 Å to 1600 Å, and (ii) at least 15% of the total pore volume of said porous inorganic particles comprises pores in a diameter range from 1200 Å to 1500 Å; and a functionalized surface.
Claim 118: Delete: The chromatography media of claim 117, wherein the functionalized surface comprises an average of from greater than 1.3 to 2.0 linker molecules per square nanometer of surface area of said porous inorganic particles.
Claim 119: Delete: The chromatography media of claim 2, wherein (i) at least 20% to 60% of the total pore volume is in pores having a diameter ranging from 1000 Å to 1600 Å, and (ii) 15% to 30% of the total pore volume is in pores having a diameter ranging from 1200 Å to 1500 Å.
Claim 124: Delete: The chromatography media of claim 123, wherein said protein comprises Protein A, and said protein is present in an amount ranging from 4.0 to 9.8 mg/ml of said porous inorganic particles.
Claim 125: Delete: The chromatography media of claim 124, wherein said chromatography media, when used in an affinity column, (i) has a non-specific protein binding level of less than 20.0 ng/ml, and (ii) has a dynamic binding capacity of at least 30 mg/ml.
Claim 126: Delete: The chromatography media of claim 102, wherein said protein comprises Protein A, and said protein is present in an amount ranging from 4.0 to 9.8 mg/ml of said porous inorganic particles.
Claim 127: Delete: The chromatography media of claim 126, wherein said chromatography media, when used in an affinity column, (i) has a non-specific protein binding level of less than 20.0 ng/ml, and (ii) has a dynamic binding capacity of at least 30 mg/ml.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted June 07, 2021, were received and deemed persuasive.
Amended claims 1, 2, 4, 92-105, 117-120 and 122-129, filed June 07, 2021 are pending and have been fully considered.  Claims 3, 5-91, 106-116 and 121 have been canceled.  It is to be noted, claim 113 has been canceled through Examiner’s Amendment.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.

Allowable Subject Matter
Claims 1, 2, 4, 92-105, 117-120 and 122-129 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a 
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a chromatography media comprising: porous silica particles having a median pore diameter of from 600 Å to 1600 Å; a pore size distribution relative span of at least 1.0 up to 2.0; at least 40% of the total pore volume is in pores having a diameter between 600 Å to 1600 Å; and a functionalized surface comprising a protein covalently bonded to surface portions of said porous silica particles, said protein having a molecular weight ranging from 10,000 to 100,000 D, wherein said protein is covalently bonded to surface portions of said porous silica particles via an average of greater than 1.3 to 2.5 linker molecules per square nanometer of surface area of said porous silica particles, as presently claimed in independent claim 2 of the presently claimed invention. 
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a chromatography media comprising: porous silica particles having an average BET surface area 2/g to about 100 m2/g; an average pore volume of at least 1 ml/g; a pore size distribution relative span of at least 1.0 up to 2.0; at least 40% of the total pore volume is in pores having a diameter between 600 Å to 1600 Å; a functionalized surface comprising an average of from greater than 1.3 to 2.5 linker molecules per square nanometer of surface area of said porous inorganic particles; and a protein covalently bonded to at least some of said linker molecules, said protein having a molecular weight ranging from 10,000 to 100,000 D, wherein said chromatography media, when used in an affinity column, (i) has a non-specific protein binding level of less than 20.0 ng/ml, and (ii) has a dynamic binding capacity of at least 30 mg/ml, as presently claimed in independent claim 4 of the presently claimed invention. 
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a chromatography media comprising: porous inorganic particles having a median pore diameter of from 600 Å to 1600 Å; a pore size distribution relative span of at least about 1.0 up to 2.0; a pore size distribution such that (i) at least 20% of a total pore volume of said porous inorganic particles comprises pores in a diameter range of from 1000 Å to 1600 Å, and (ii) at least 15% of the total pore volume of said porous inorganic particles comprises pores in a diameter range from 1200 Å to 1500 Å; and a functionalized surface, as presently claimed in independent claim 117 of the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771